 



Exhibit 10.2
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
          EMPLOYMENT AGREEMENT (this “Agreement”), originally dated as of
August 21, 2002, first amended and restated in its entirety, as of July 27, 2004
(the “First Restatement Date”) and further amended and restated in its entirety
as of March 30, 2006, and further amended and restated in its entirety as of
April 1, 2008 by and between ASSOCIATED MATERIALS LLC, a Delaware limited
liability company (as successor to Associated Materials Incorporated, a Delaware
corporation) (the “Company”), and ROBERT M. FRANCO, an individual residing in
the State of Ohio (the “Executive”).
WITNESSETH:
          WHEREAS, the Executive previously served as President of Alside Supply
Centers, a division of the Company;
          WHEREAS, pursuant to that certain Agreement and Plan of Merger, dated
as of March 16, 2002, among Associated Materials Holdings Inc. (formerly known
as Harvest/AMI Holdings Inc.) (“Parent”), Simon Acquisition Corp. and the
Company (the “Merger Agreement”), the Company became a wholly-owned subsidiary
of Parent upon consummation of the transactions contemplated by the Merger
Agreement (the “Merger”);
          WHEREAS, since the Merger, the Executive has served as President of
Alside Supply Centers;
          WHEREAS, on March 4, 2004, all of the stock of Parent was exchanged
for stock of AMH Holdings, Inc. (“AMH”) as part of a series of corporate
reorganization transactions, and Parent became a wholly-owned subsidiary of AMH;
          WHEREAS, on December 22, 2004, all of the stock of AMH was exchanged
for stock of AMH II Holdings, Inc. (“AMH II”) as part of a series of corporate
reorganization transactions, and Parent became an indirect wholly-owned
subsidiary of AMH II;
          WHEREAS, on December 28, 2007, Parent converted to a Delaware limited
liability company known as Associated Materials, LLC;
          WHEREAS, the Company desires to continue to retain the services and
employment of the Executive on behalf of the Company, and the Executive desires
to continue his employment with the Company, upon the terms and conditions
hereinafter set forth;
          WHEREAS, pursuant to Section 12(g) of this Agreement, this Agreement
may be amended in writing by the parties hereto; and
          WHEREAS, the Company and the Executive mutually desire to amend and
restate this Agreement as set forth herein.

 



--------------------------------------------------------------------------------



 



          NOW, THEREFORE, in consideration of the mutual covenants and promises
contained herein and for good and valuable consideration, the receipt of which
is hereby acknowledged, the parties hereto, each intending to be legally bound
hereby, agree as follows:
     1. Employment. On the terms and subject to the conditions set forth herein,
the Company hereby employs the Executive as the President of AMI Distribution,
and the Executive accepts such employment, for the Employment Term (as defined
in Section 3). During the Employment Term, the Executive shall serve as the
President of AMI Distribution and shall report to the President and Chief
Executive Officer of the Company, performing such duties as shall be reasonably
required of a president, and shall have such other powers and perform such other
duties as may from time to time be assigned to him by the President and Chief
Executive Officer of the Company and the Board of Directors of AMH II (the
“Board”). To the extent requested by the Company’s President and Chief Executive
Officer or the Board, the Executive shall also serve on any committee of the
Board and/or as a director, officer or employee of AMH II or any other person or
entity which, from time to time, is a direct or indirect subsidiary of AMH II
(AMH II and each such subsidiary, person or entity, other than the Company, are
hereinafter referred to collectively as the “Affiliates,” and individually as an
“Affiliate”). The Executive’s service as a director of the Company or as a
director, officer or employee of any Affiliate shall be without additional
compensation.
     2. Performance. The Executive will serve the Company faithfully and to the
best of his ability and will devote his full business time, energy, experience
and talents to the business of the Company and the Affiliates; provided,
however, that it shall not be a violation of this Agreement for the Executive to
manage his personal investments and business affairs, or to engage in or serve
such civic, community, charitable, educational, or religious organizations as he
may reasonably select so long as such service does not interfere with the
Executive’s performance of his duties hereunder.
     3. Employment Term. Subject to earlier termination pursuant to Section 6,
the Executive’s term of employment hereunder shall begin on April 1, 2008
(hereinafter referred to as the “Commencement Date”) and continue through the
date which is two (2) years following the Commencement Date; provided, however,
that beginning on the first anniversary of the Commencement Date, and on each
subsequent anniversary of the Commencement Date, such term shall be
automatically extended by an additional one (1) year beyond the end of the
then-current term, unless, at least thirty (30) days before such first
anniversary of the Commencement Date, or thirty (30) days before any such
subsequent anniversary of the Commencement Date, the Company gives written
notice to the Executive that the Company does not desire to extend the term of
this Agreement, in which case, the term of employment hereunder shall terminate
as of the second anniversary of the Commencement Date or the end of the
then-current term, as applicable (the term of employment hereunder, including
any extensions, in accordance with this Section 3, shall be referred to herein
as the “Employment Term”).
     4. Compensation and Benefits.
               (a) Salary. As compensation for his services hereunder and in
consideration of the Executive’s other agreements hereunder, during the
Employment Term, the Company shall pay the Executive a base salary, payable in
equal installments in accordance with the Company’s payroll procedures, at an
annual rate of Three Hundred Thousand Dollars

-2-



--------------------------------------------------------------------------------



 



($330,000), subject to annual review by the Board or its Compensation Committee,
which may increase, but not decrease, the Executive’s base salary.
               (b) Annual Incentive Bonus; Stock Options. The Executive shall be
entitled to participate in an annual incentive bonus arrangement established by
the Company on terms and conditions substantially as set forth in Exhibit A
hereto. The Executive shall not be entitled to participate in any other annual
cash bonus plan, program or arrangement with respect to any period to which the
annual incentive bonus arrangement described in the immediately preceding
sentence applies. The Executive shall also be entitled to participate in the
stock option plan established by AMH II.
               (c) Retirement, Medical, Dental and Other Benefits. During the
Employment Term, the Executive shall, in accordance with the terms and
conditions of the applicable plan documents and all applicable laws, be eligible
to participate in the various retirement, medical, dental and other employee
benefit plans made available by the Company, from time to time, for its
executives.
               (d) Vacation; Sick Leave. During the Employment Term, the
Executive shall be entitled to not less than four (4) weeks of vacation during
each calendar year and sick leave in accordance with the Company’s policies and
practices with respect to its executives.
               (e) Business Expenses. The Company shall reimburse or advance
payment to the Executive for all reasonable expenses actually incurred by him in
connection with the performance of his duties hereunder in accordance with
policies established by the Company from time to time and subject to receipt by
the Company of appropriate documentation.
     5. Covenants of the Executive. The Executive acknowledges that in the
course of his employment with the Company he has and will become familiar with
the Company’s and the Affiliates’ trade secrets and with other confidential
information concerning the Company and the Affiliates, and that his services are
of special, unique and extraordinary value to the Company and the Affiliates.
Therefore, the Company and the Executive mutually agree that it is in the
interest of both parties for the Executive to enter into the restrictive
covenants set forth in this Section 5 and that such restrictions and covenants
are reasonable given the nature of the Executive’s duties and the nature of the
Company’s business.
               (a) Noncompetition. During the Employment Term and for the two
(2)-year period (the “Restricted Period”) following termination of the
Employment Term, the Executive shall not, within any jurisdiction or marketing
area in which the Company or any Affiliate is doing or is qualified to do
business, directly or indirectly, own, manage, operate, control, be employed by
or participate in the ownership, management, operation or control of, or be
connected in any manner with, any Business (as hereinafter defined), provided
that the Executive’s ownership of securities of two percent (2%) or less of any
class of securities of a public company shall not, by itself, be considered to
be competition with the Company or any Affiliate. For purposes of this
Agreement, “Business” shall mean the manufacturing, production, distribution or
sale of exterior residential building products, including, without limitation,
vinyl

-3-



--------------------------------------------------------------------------------



 



siding, windows, fencing, decking, railings and garage doors, or any other
business of a type and character engaged in by the Company or an Affiliate
during the Employment Term.
               (b) Nonsolicitation. During the Employment Term and for the
Restricted Period following termination of the Employment Term, the Executive
shall not, directly or indirectly, (i) employ, solicit for employment or
otherwise contract for the services of any individual who is or was an employee
of the Company or any Affiliate during the Employment Term; (ii) otherwise
induce or attempt to induce any employee of the Company or an Affiliate to leave
the employ of the Company or such Affiliate, or in any way knowingly interfere
with the relationship between the Company or any Affiliate and any employee
respectively thereof; or (iii) induce or attempt to induce any customer,
supplier, licensee or other business relation of the Company or any Affiliate to
cease doing business with the Company or such Affiliate, or interfere in any way
with the relationship between any such customer, supplier, licensee or business
relation and the Company or any Affiliate.
               (c) Nondisclosure; Inventions. For the Employment Term and
thereafter, (i) the Executive shall not divulge, transmit or otherwise disclose
(except as legally compelled by court order, and then only to the extent
required, after prompt notice to the Board of any such order), directly or
indirectly, other than in the regular and proper course of business of the
Company and the Affiliates, any customer lists, trade secrets or other
confidential knowledge or information with respect to the operations or finances
of the Company or any Affiliates or with respect to confidential or secret
processes, services, techniques, customers or plans with respect to the Company
or the Affiliates (all of the foregoing collectively hereinafter referred to as,
“Confidential Information”), and (ii) the Executive will not use, directly or
indirectly, any Confidential Information for the benefit of anyone other than
the Company and the Affiliates; provided, however, that the Executive has no
obligation, express or implied, to refrain from using or disclosing to others
any such knowledge or information which is or hereafter shall become available
to the general public other than through disclosure by the Executive. All
Confidential Information, new processes, techniques, know-how, methods,
inventions, plans, products, patents and devices developed, made or invented by
the Executive, alone or with others, while an employee of the Company which are
related to the business of the Company and the Affiliates shall be and become
the sole property of the Company, unless released in writing by the Board, and
the Executive hereby assigns any and all rights therein or thereto to the
Company.
               (d) Nondisparagement. During the Employment Term and thereafter,
the Executive shall not take any action to disparage or criticize the Company or
any Affiliate or their respective employees, directors, owners or customers or
to engage in any other action that injures or hinders the business relationships
of the Company or any Affiliate. Nothing contained in this Section 5(d) shall
preclude the Executive from enforcing his rights under this Agreement.
               (e) Return of Company Property. All Confidential Information,
files, records, correspondence, memoranda, notes or other documents (including,
without limitation, those in computer-readable form) or property relating or
belonging to the Company or an Affiliate, whether prepared by the Executive or
otherwise coming into his possession in the course of the performance of his
services under this Agreement, shall be the exclusive property of the Company
and shall be delivered to the Company, and not retained by the Executive

-4-



--------------------------------------------------------------------------------



 



(including, without limitations, any copies thereof), promptly upon request by
the Company and, in any event, promptly upon termination of the Employment Term.
               (f) Enforcement. The Executive acknowledges that a breach of his
covenants contained in this Section 5 may cause irreparable damage to the
Company and the Affiliates, the exact amount of which would be difficult to
ascertain, and that the remedies at law for any such breach or threatened breach
would be inadequate. Accordingly, the Executive agrees that if he breaches or
threatens to breach any of the covenants contained in this Section 5, in
addition to any other remedy which may be available at law or in equity, the
Company and the Affiliates shall be entitled to specific performance and
injunctive relief to prevent the breach or any threatened breach thereof without
bond or other security or a showing that monetary damages will not provide an
adequate remedy.
               (g) Scope of Covenants. The Company and the Executive further
acknowledge that the time, scope, geographic area and other provisions of this
Section 5 have been specifically negotiated by sophisticated commercial parties
and agree that all such provisions are reasonable under the circumstances of the
activities contemplated by this Agreement. In the event that the agreements in
this Section 5 shall be determined by any court of competent jurisdiction to be
unenforceable by reason of their extending for too great a period of time or
over too great a geographical area or by reason of their being too extensive in
any other respect, they shall be interpreted to extend only over the maximum
period of time for which they may be enforceable and/or over the maximum
geographical area as to which they may be enforceable and/or to the maximum
extent in all other respects as to which they may be enforceable, all as
determined by such court in such action.
     6. Termination. The employment of the Executive hereunder shall
automatically terminate at the end of the Employment Term. The employment of the
Executive hereunder and the Employment Term may also be terminated at any time
by the Company with or without Cause. For purposes of this Agreement, except as
otherwise provided in Section 8, “Cause” shall mean: (i) embezzlement, theft or
misappropriation by the Executive of any property of the Company or an
Affiliate; (ii) any breach by the Executive of the Executive’s covenants under
Section 5; (iii) any breach by the Executive of any other material provision of
this Agreement which breach is not cured, to the extent susceptible to cure,
within thirty (30) days after the Company has given notice to the Executive
describing such breach; (iv) willful failure by the Executive to perform the
duties of his employment hereunder which continues for a period of fourteen
(14) days following written notice thereof by the Company to the Executive;
(v) the conviction of, or a plea of nolo contendere (or a similar plea) to, any
criminal offense that is a felony or involves fraud, or any other criminal
offense punishable by imprisonment of at least one year or materially injurious
to the business or reputation of the Company involving theft, dishonesty,
misrepresentation or moral turpitude; (vi) gross negligence or willful
misconduct on the part of the Executive in the performance of his duties as an
employee, officer or director of the Company or an Affiliate; (vii) the
Executive’s breach of his fiduciary obligations to the Company or an Affiliate;
(viii) the Executive’s commission of intentional, wrongful damage to property of
the Company or an Affiliate; (ix) any chemical dependence of the Executive which
adversely affects the performance of his duties and responsibilities to the
Company or an Affiliate; or (x) the Executive’s violation of the Company’s or an
Affiliate’s code of ethics, code of business conduct or similar policies
applicable to the Executive. The existence or

-5-



--------------------------------------------------------------------------------



 



non-existence of Cause shall be determined in good faith by the Board. The
employment of the Executive may also be terminated at any time by the Executive
by notice of resignation delivered to the Company not less than ninety (90) days
prior to the effective date of such resignation.
     7. Severance. Except as otherwise provided in Section 8, if the Executive’s
employment hereunder is terminated during the Employment Term by the Company or
is terminated due to expiration of the Employment Term following notice by the
Company not to extend the Employment Term in accordance with Section 3, in each
case other than for Cause or due to disability (as determined in the good faith
discretion of the Board) or death, the Executive shall be entitled to receive as
severance (subject to Section 9): (i) an amount equal to the Executive’s base
salary as in effect immediately prior to the date of the Executive’s termination
of employment for the longer period of twelve (12) months or the remaining
Employment Term, payable, commencing no later than sixty (60) days following
such termination, in equal installments in accordance with the Company’s payroll
procedures during such applicable period following the date of the Executive’s
termination (such period, the “Severance Period”); (ii) continued medical and
dental benefits described in Section 4(c) for the Severance Period, at the same
rate of employee and Company shared costs of such coverage as in effect from
time to time for active employees of the Company; and (iii) a pro rata portion
(based on the number of days the Executive was employed by the Company during
the calendar year of termination) of any incentive bonus otherwise payable in
accordance with Section 4(b) for the year of termination of the Executive’s
employment, payable no earlier than the date on which such bonus, if any, would
have been paid under the applicable plan or policy of the Company absent such
termination of employment, but no later than March 15 of the calendar year
immediately following the calendar year of such termination. With respect to any
such continued medical and dental benefits described in clause (ii) of the first
sentence of this Section 7 for which the Executive is eligible, (I) if the
Company cannot continue such benefits, the Company shall pay the Executive for
the cost of such benefits; (II) such benefits shall be discontinued in the event
the Executive becomes eligible for similar benefits from a successor employer
(and the Executive’s eligibility for any such benefits shall be reported by the
Executive to the Company); and (III) the Executive’s period of “continuation
coverage” for purposes of Section 4980B of the Internal Revenue Code of 1986, as
amended (the “Code”), shall be deemed to commence on the date of the Executive’s
termination of employment.
     8. Change in Control. This Section 8 will be binding upon the First
Restatement Date, but notwithstanding anything in this Agreement to the
contrary, this Section 8 will not be operative unless and until a Change in
Control occurs. Upon the occurrence of a Change in Control at any time during
the Employment Term, this Section 8 shall become immediately operative without
further action; provided, however, that if, prior to a Change in Control, the
Executive ceases for any reason to be an employee of the Company and any
Affiliate, the effectiveness of this Section 8 will immediately terminate
without further action and be of no further effect. Certain capitalized terms
used in this Section 8 are defined for purposes of this Section 8 in
Section 8(e).
               (a) Termination Following a Change in Control. In the event of a
Change in Control, if the Executive’s employment is terminated by the Company or
an Affiliate during the Post-Change Period, the Executive shall be entitled to
the benefits provided by

-6-



--------------------------------------------------------------------------------



 



Section 8(c) unless such termination is the result of the occurrence of one or
more of the following events:

  (i)   The Executive’s death;     (ii)   If the Executive becomes permanently
disabled within the meaning of, and begins actually to receive disability
benefits under, the long-term disability plan applicable to the Executive
immediately prior to the Change in Control; or     (iii)   Cause (as defined in
Section 8(e)(i)).

If, during the Post-Change Period, the Executive’s employment is terminated by
the Company or an Affiliate as described in clause (i), (ii) or (iii) of this
Section 8(a), the Executive will not be entitled to the benefits provided by
Section 8(c).
               (b) Termination by Executive. In the event of a Change in
Control, the Executive may terminate employment with the Company during the
Post-Change Period with the right to severance compensation as provided in
Section 8(c) upon the occurrence of one or more of the following events
(regardless of whether any other reason, other than death, permanent disability
or Cause, for such termination has occurred, including other employment):

  (i)   the failure to maintain the Executive in the position, or a
substantially equivalent or superior position, with the Company and/or with a
direct or indirect parent company of the Company that the Executive held
immediately prior to the Change in Control, which is not remedied by the Company
within 10 calendar days after receipt by the Company of notice from the
Executive of such failure;     (ii)   (A) a reduction in the Executive’s base
salary pursuant to Section 4(a) hereof or (B) the termination or significant
reduction in the aggregate of the Executive’s right to participate in employee
benefit plans or programs of the Company as in effect prior to the Change in
Control (other than Incentive Pay (as hereinafter defined) or any other bonus,
incentive or stock or equity-based compensation or benefits), in either case
which is not remedied by the Company within 10 calendar days after receipt by
the Company of notice from the Executive of such reduction or termination;    
(iii)   a reduction or elimination of the Executive’s opportunity to earn
Incentive Pay pursuant to any plan or program in effect immediately prior to the
Change in Control which is not remedied by the Company within 10 calendar days
after receipt by the Company of notice from the Executive of such reduction or
elimination (for the avoidance of doubt, changes in the value or performance of
the Company or an Affiliate or successor of either following the Change in
Control shall not be considered a reduction or elimination of the Executive’s
opportunity to earn Incentive Pay); or

-7-



--------------------------------------------------------------------------------



 



  (iv)   the Company requires the Executive to have his principal place of work
changed to any location that is more than 35 miles from the location thereof
immediately prior to the Change in Control, without his prior written consent.

                       (c) Change in Control Severance. If, following the
occurrence of a Change in Control, the Company or an Affiliate terminates the
Executive’s employment during the Post-Change Period other than as described in
clause (i), (ii) or (iii) of Section 8(a), or if the Executive terminates his
employment pursuant to Section 8(b), the Executive shall not be entitled to the
severance compensation described in Section 7, and, subject to Section 9, the
Company will (i) pay or cause to be paid to the Executive the amounts described
in Sections 8(c)(1), 8(c)(2), 8(c)(3), and 8(c)(6) in a lump-sum no later than
sixty (60) days after the Termination Date; (ii) pay or cause to be paid to the
Executive the amount described in Section 8(c)(4), such amount to be payable no
earlier than the date on which such Incentive Pay, if any, would have been paid
under the applicable plan or policy of the Company absent such termination of
employment, but no later than March 15 of the calendar year immediately
following the calendar year of the Termination Date; and (iii) provide the
Executive the benefits described in Section 8(c)(5) for the period described
therein. The foregoing to the contrary notwithstanding, if the Executive is
entitled to payments under this Section 8(c) following a Change in Control that
does not constitute a “change in the ownership or effective control” of the
relevant company or a “change in the ownership of a substantial portion of the
assets” of the relevant company, as such terms are used in Code Section
409A(a)(2)(A)(v), then an amount equal to the amount that would have been paid
under Section 7(i) had a Change in Control not occurred shall be paid in
installments during the Severance Period, and the remaining amounts described in
clause (i) of this Section 8(c) above (reduced by the amount so paid in
installments) shall be paid in a lump-sum.

  (1)   A lump sum payment in an amount equal to all Base Pay and Incentive Pay
(other than for the calendar year of such termination of employment) owed to the
Executive for periods on or prior to the Termination Date.     (2)   A lump sum
payment in an amount equal to two times the Executive’s base salary pursuant to
Section 4(a) (at the rate in effect immediately prior to the Termination Date).
    (3)   A lump sum payment equal to two times Incentive Pay (in an amount
equal to the highest amount of Incentive Pay earned by the Executive in any
calendar year during the three calendar years immediately preceding the calendar
year in which the Change in Control occurred).     (4)   In the event that the
Termination Date occurs after June 30 in any calendar year, a lump sum payment
equal to one times Incentive Pay for such calendar year, multiplied by a
fraction, the numerator of which is the number of days between (and including)
January 1 of the calendar year in which the Termination Date occurs and the
Termination Date, and the denominator of which is 365.

-8-



--------------------------------------------------------------------------------



 



  (5)   For a period of 24 months following the Termination Date (the
“Continuation Period”), the Company will provide the Executive with medical,
dental and life insurance benefits consistent with the terms in effect for such
benefits for active employees of the Company during the Continuation Period. If
and to the extent that any benefit described in this Section 8(c)(5) is not or
cannot be paid or provided under any Company plan or program, then the Company
will pay or provide for the payment to the Executive, his dependants and
beneficiaries, of such employee benefits. Without otherwise limiting the
purposes of Section 8(d), employee benefits otherwise receivable by the
Executive pursuant to this Section 8(c)(5) will be reduced to the extent
comparable welfare benefits are actually received by the Executive from another
employer during the Continuation Period following the Executive’s Termination
Date, and any such benefits actually received by the Executive shall be reported
by the Executive to the Company. The foregoing to the contrary notwithstanding,
to the extent required in order to comply with Section 409A of the Code, in no
event shall any such benefits be provided beyond the end of the second calendar
year that begins after the Executive’s “separation from service” within the
meaning of Section 409A of the Code.     (6)   The Company will pay to the
Executive the cost of employee outplacement services for the Executive in the
amount of $30,000.

                       (d) No Mitigation Obligation; Effect on Other Rights The
payment of the severance compensation by the Company to the Executive in
accordance with the terms of this Section 8 is hereby acknowledged by the
Company to be reasonable, and the Executive will not be required to mitigate the
amount of any payment provided for in this Section 8 by seeking other employment
or otherwise, except as expressly provided in the last sentence of
Section 8(c)(5). This Section 8 will not affect any rights (other than any
rights to severance, termination, retention or similar compensation or benefits)
that the Executive may have pursuant to any agreement, plan or policy of the
Company or a subsidiary thereof providing employee benefits, which rights shall
be governed by the terms thereof.
                       (e) Certain Defined Terms. The following terms have the
following meanings when used in this Section 8:

  (i)   “Cause” means that, prior to any termination pursuant to Section 8(b),
the Executive shall have:

  (1)   been convicted of a criminal violation involving fraud, embezzlement or
theft;     (2)   committed intentional wrongful damage to property of the
Company or any Affiliate; or

-9-



--------------------------------------------------------------------------------



 



  (3)   committed intentional wrongful disclosure of confidential information of
the Company or any Affiliate.

Nothing herein will limit the right of the Executive or his beneficiaries to
contest the validity of any determination by the Company to terminate the
Executive for Cause.

  (ii)   “Change in Control” means (A) a stock sale, merger, consolidation,
combination, reorganization or other transaction involving the Company resulting
in less than fifty percent (50%) of the combined voting power of the surviving
or resulting entity being owned by the owner or owners of the Company
immediately prior to such transaction; (B) a stock sale, merger, consolidation,
combination, reorganization or other transaction involving AMH II, AMH or Parent
resulting in less than fifty percent (50%) of the combined voting power of the
surviving or resulting entity being owned by the shareholders or owners of AMH
II, AMH or Parent, as applicable, immediately prior to such transaction or
(C) the liquidation or dissolution of the Company, AMH II, AMH or Parent or the
sale or other disposition of all or substantially all of the assets or business
of the Company, AMH II, AMH or Parent (other than, in the case of either clause
(A), (B) or (C) above, in connection with any employee benefit plan of the
Company or an Affiliate).     (iii)   “Incentive Pay” means an annual cash bonus
or annual cash incentive compensation, in addition to base salary, made or to be
made in regard to services rendered in any year or other period pursuant to any
bonus, incentive, profit-sharing, performance, discretionary pay or similar
agreement, policy, plan, program or arrangement (whether or not funded) of the
Company or an Affiliate, or any successor thereto; provided that the Incentive
Pay shall not include any stock options or other stock-based compensation or any
special management bonuses paid in connection with any debt offering or
recapitalization of AMH II and/or another Affiliate. For the avoidance of doubt,
as of the date hereof, Incentive Pay shall mean the annual incentive bonus
arrangement described in Section 4(b).     (iv)   “Post-Change Period” means the
period of time commencing on the date of the first occurrence of a Change in
Control and continuing until the second anniversary of the occurrence of such
Change in Control.     (v)   “Termination Date” means the date on which the
Executive’s employment with the Company or an Affiliate is terminated.

     9. Termination of Compensation and Benefits; Execution of Release;
Coordination of Provisions. If the Executive’s employment terminates otherwise
than in a termination entitling him to severance pay and benefits pursuant to
Section 7 or Section 8, the Executive shall not be entitled to any severance,
termination pay or similar compensation or benefits, provided that the Executive
shall be entitled to any benefits then due or accrued in accordance

-10-



--------------------------------------------------------------------------------



 



with the applicable employee benefit plans of the Company or applicable law,
including “continuation coverage” under the Company’s group health plans for
purposes of Section 4980B of the Code. As a condition of receiving any severance
compensation for which the Executive otherwise qualifies under Section 7 or
Section 8, the Executive agrees to execute within sixty (60) days following the
date of the Executive’s termination of employment a general release of the
Company and the Affiliates and their respective officers, directors and
employees from any and all claims, obligations and liabilities of any kind
whatsoever, including, without limitation, those arising from or in connection
with the Executive’s employment or termination of employment with the Company or
this Agreement (including, without limitation, civil rights claims), in such
form as is requested by the Company, such release to be delivered, and to have
become fully irrevocable, on or before the end of such sixty (60)-day period. It
is expressly agreed and understood that if such a release has not been executed
and delivered and become fully irrevocable by the end of such sixty (60)-day
period, no amounts or benefits under Section 7 or 8 shall be or become payable
(except that any continued medical, dental or life insurance benefits may be
provided during such sixty (60)-day period pursuant to Section 7 or 8, as the
case may be, but will cease to be provided on the last day of such period). Any
severance compensation and benefits to which the Executive may be entitled under
Section 8 shall be in lieu of any severance compensation or benefits to which
the Executive may be entitled under Section 7. The Executive acknowledges and
agrees that, except as specifically described in Section 7 and Section 8, all of
the Executive’s rights to any compensation, benefits (other than base salary
earned through the date of termination of employment and any benefits due or
accrued prior to termination of employment in accordance with the applicable
employee benefit plans of the Company or applicable law), bonuses or severance
from the Company or any Affiliate after termination of the Employment Term shall
cease upon such termination.
     10. Limitation on Payments and Benefits. Notwithstanding any provision of
this Agreement to the contrary, no amount or benefit shall be paid or provided
under this Agreement to an extent or in a manner that would result in payments
or benefits (or other compensation) not being fully deductible by the Company or
an Affiliate for federal income tax purposes because of Section 280G of the
Code, or any successor provision thereto (or that would result in the Executive
being subject to the excise tax imposed by Section 4999 of the Code, or any
successor provision thereto). The determination of whether any such payments or
benefits to be provided under this Agreement or otherwise would not be so
deductible (or whether the Executive would be subject to such excise tax) shall
be made at the expense of the Company, if requested by either the Executive or
the Company, by a firm of independent accountants or a law firm selected by the
Company and reasonably acceptable to the Executive. In the event that any
payment or benefit intended to be provided under this Agreement or otherwise
would constitute a “parachute payment,” as defined in Section 280G of the Code,
the Executive shall be entitled to designate the payments and/or benefits
(beginning with cash payments) to be reduced or modified so that the Company or
an Affiliate is not denied any federal income tax deductions for any such
parachute payment because of Section 280G of the Code (or so that the Executive
is not subject to the excise tax imposed by Section 4999 of the Code). The
Company shall provide the Executive with all information reasonably requested by
the Executive to permit the Executive to make such designation. In the event
that the Executive fails to make such designation within 10 business days of the
date his employment with the Company or an Affiliate terminates, the Company may
effect such reduction in any manner it deems appropriate (beginning with cash
payments).

-11-



--------------------------------------------------------------------------------



 



     11. Notice. Any notices required or permitted hereunder shall be in writing
and shall be deemed to have been given when personally delivered or when mailed,
certified or registered mail, or sent by reputable overnight courier, postage
prepaid, to the addresses set forth as follows:

     
If to the Company:
  Associated Materials LLC
 
  3773 State Road
 
  Cuyahoga Falls, Ohio 44223
 
   
With copies to:
  Harvest Partners, LLC
 
  280 Park Avenue, 33rd Floor
 
  New York, New York 10017
 
  Attention: Ira D. Kleinman
 
   
and
  Investcorp International Inc.
 
  280 Park Avenue, 36th Floor
 
  New York, New York 10017
 
  Attention: Thomas Sullivan
 
   
and
  White & Case LLP
 
  1155 Avenue of the Americas
 
  New York, New York 10036
 
  Attention: Oliver C. Brahmst, Esq.
 
   
If to the Executive:
  Robert M. Franco
 
  AMI Corporate Offices

or to such other address as shall be furnished in writing by either party to the
other party; provided that such notice or change in address shall be effective
only when actually received by the other party.
     12. General.
               (a) Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of New
York applicable to contracts executed and to be performed entirely within said
State.
               (b) Construction and Severability. If any provision of this
Agreement shall be held invalid, illegal or unenforceable in any jurisdiction,
the validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired, and the parties undertake
to implement all efforts which are necessary, desirable and sufficient to amend,
supplement or substitute all and any such invalid, illegal or unenforceable
provisions with enforceable and valid provisions which would produce as nearly
as may be possible the result previously intended by the parties without
renegotiation of any material terms and conditions stipulated herein.
               (c) Assignability. The Executive may not assign his interest in
or delegate his duties under this Agreement. This Agreement is for the
employment of the Executive, personally, and the services to be rendered by him
under this Agreement must be rendered by him and no other person. This Agreement
shall be binding upon and inure to the

-12-



--------------------------------------------------------------------------------



 



benefit of and be enforceable by the Company and its successors and assigns.
Without limiting the foregoing and notwithstanding anything else in this
Agreement to the contrary, the Company may assign this Agreement to, and all
rights hereunder shall inure to the benefit of, any subsidiary of the Company or
any person, firm or corporation resulting from the reorganization of the Company
or succeeding to the business or assets of the Company by purchase, merger,
consolidation or otherwise.
               (d) Warranty by the Executive. The Executive represents and
warrants to the Company that the Executive is not subject to any contract,
agreement, judgment, order or decree of any kind, or any restrictive agreement
of any character, that restricts the Executive’s ability to perform his
obligations under this Agreement or that would be breached by the Executive upon
his performance of his duties pursuant to this Agreement.
               (e) Compliance with Rules and Policies. The Executive shall
perform all services in accordance with the lawful policies, procedures and
rules established by the Company and the Board. In addition, the Executive shall
comply with all laws, rules and regulations that are generally applicable to the
Company or its subsidiaries and their respective employees, directors and
officers.
               (f) Withholding Taxes. All amounts payable hereunder shall be
subject to the withholding of all applicable taxes and deductions required by
any applicable law.
               (g) Entire Agreement; Modification. This Agreement constitutes
the entire agreement of the parties hereto with respect to the subject matter
hereof, supersedes all prior agreements and undertakings, both written and oral,
and may not be modified or amended in any way except in writing by the parties
hereto.
               (h) Duration. Notwithstanding the Employment Term hereunder, this
Agreement shall continue for so long as any obligations remain under this
Agreement.
               (i) Survival. The covenants set forth in Section 5 and the
parties’ respective rights and obligations under Section 8 shall survive and
shall continue to be binding upon the Executive and the Company, as the case may
be, notwithstanding the termination or expiration of this Agreement or the
termination of the Executive’s employment following a Change in Control for any
reason whatsoever.
               (j) Waiver. No waiver by either party hereto of any of the
requirements imposed by this Agreement on, or any breach of any condition or
provision of this Agreement to be performed by, the other party shall be deemed
a waiver of a similar or dissimilar requirement, provision or condition of this
Agreement at the same or any prior or subsequent time. Any such waiver shall be
express and in writing, and there shall be no waiver by conduct. Pursuit by
either party of any available remedy, either in law or equity, or any action of
any kind, does not constitute waiver of any other remedy or action. Such
remedies are cumulative and not exclusive.
               (k) Counterparts. This Agreement may be executed in two or more
counterparts, all of which taken together shall constitute one instrument.

-13-



--------------------------------------------------------------------------------



 



               (l) Section References. The words Section and paragraph herein
shall refer to provisions of this Agreement unless expressly indicated
otherwise.
          IN WITNESS WHEREOF, the parties hereto, intending to be legally bound,
have hereunto executed this Agreement as of the day and year first written
above.

                          ASSOCIATED MATERIALS LLC    
 
               
Date: April 1, 2008
   
 
  By:   /s/ Thomas N. Chieffe
 
Name: Thomas N. Chieffe    
 
          Title: President and Chief Executive Officer    
 
                        ROBERT M. FRANCO    
 
                Date: April 1, 2008              /s/ Robert M. Franco          
       

-14-



--------------------------------------------------------------------------------



 



Exhibit A
Annual Incentive Bonus
          The Executive’s annual incentive bonus for each calendar year during
the Employment Term shall be a percentage of the Executive’s base salary based
upon the achievement by AMH II of annual EBITDA Hurdles, or such other financial
measures as may be established by the Board or its Compensation Committee, with
respect to the applicable calendar year, as follows:

      Achievement of EBITDA Hurdles   Percentage of Base Salary       Less than
threshold   Zero       Threshold   20.00%       Target   60.00%       Maximum  
100.00%

          If the actual EBITDA for a particular calendar year is between two
EBITDA Hurdles, the applicable percentage of base salary shall be determined by
linear interpolation based on the difference between such EBITDA Hurdles. For
the avoidance of doubt, in no event shall the annual incentive bonus exceed 100%
of base salary. For purposes of the Executive’s annual incentive bonus and the
computation thereof:

1.   Base salary shall mean the annual rate of base salary in effect under this
Agreement as of April 1 of the calendar year to which the bonus relates.   2.  
“EBITDA Hurdle” means threshold, target and maximum amounts of EBITDA with
respect to a calendar year, as determined in good faith by the Board or its
Compensation Committee. EBITDA Hurdles shall be adjusted consistent with the
definition of EBITDA, in the discretion of the Board or its Compensation
Committee.   3.   EBITDA shall mean the consolidated net income of AMH II,
adjusted to exclude deduction of interest expense (net of interest income),
income taxes, depreciation and amortization and the Harvest Fee pursuant to the
Management Agreement, dated as of April 19, 2002, between Harvest Partners, Inc.
and Associated Materials Incorporated, as amended from time to time, and to
exclude gain or loss from sale of capital assets, and including deduction of all
bonuses paid or accrued with respect to the Executive and all other officers and
employees of AMH II and its subsidiaries (including, without limitation, the
Executive’s bonus hereunder), for the relevant calendar year, calculated
otherwise in accordance with generally accepted accounting principles, subject
to any adjustments made in good faith by the Board or its Compensation
Committee. EBITDA shall be determined by the Company’s management, subject to
audit or review by AMH

-15-



--------------------------------------------------------------------------------



 



    II’s external accountants and approval, in good faith, by the Board or its
Compensation Committee. EBITDA shall exclude, without duplication, any
transaction- or merger-related costs which are expensed rather than capitalized;
any revenue, expense, gain or loss from operations divested during the relevant
calendar year; the effect of inventory write-ups made due to purchase
accounting; and any other non-recurring, extraordinary items subject to
approval, in good faith, by the Board or its Compensation Committee. EBITDA
shall be adjusted to reflect acquisitions, divestitures and other similar
transactions involving AMH or its subsidiaries, in the discretion of the Board
or its Compensation Committee.   4.   Any annual incentive bonus to which the
Executive is entitled under this Agreement for any calendar year shall be paid
in a cash lump-sum within thirty days following the close of AMH II’s books and
completion of AMH II’s annual audit by its external accountants for such
calendar year but in any event shall not be paid later than March 15 of the
calendar year immediately following the calendar year to which the bonus
relates.

The Executive’s entitlement to an annual incentive bonus shall be determined by
the Board or its Compensation Committee in good faith in accordance with this
Exhibit A.

-16-